Citation Nr: 1435398	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-44 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an enlarged prostate, including due to exposure to herbicides or secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a bilateral eye disability, including secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for basal cell carcinoma, actinic keratosis, and seborrheic keratosis, including secondary to exposure to sun and/or herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  This current matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is included in the Veteran's electronic file.  

In a January 2013 rating decision, the RO denied service connection for a dental condition, including as secondary to service-connected diabetes mellitus.  Electronic records indicate that the Veteran filed a notice of disagreement with the determination, and the RO has acknowledged that document.  Hence, remand for the issuance of a statement of the case is not necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his May 2013 hearing, the Veteran testified that there are outstanding treatment records available.  Review of his file shows that his VA treatment records dated through September 2013 have been uploaded in Virtual VA (VVA) and Veterans Benefits Management System (VBMS).  On remand, any more recent treatment records should be obtained and associated with his physical, or electronic, file.  
Upon VA audiology examination in December 2009, the examiner stated that it was less likely that the Veteran's tinnitus was related to his military service.  However, in the examination report, it was also stated that the tinnitus was a symptom of his hearing loss and that he was exposed to rocket and mortar attacks in service.  Hence, the Board finds that another examination is necessary.

At the August 2012 VA diabetes mellitus examination, it was noted that the Veteran did not have diabetic complications, including diabetic retinopathy.  However, a current VA treatment note dated in June 2013 indicates that he has mild nonprolific diabetic retinopathy in his right eye.  Hence, another examination is necessary.  

The Veteran asserts that his enlarged prostate is secondary to his service-connected diabetes mellitus.  The claim was disallowed because if it was not a disease presumed to be due to exposure to herbicides.  Opinions are necessary to ascertain if the condition is in any event caused, or otherwise associated with, his in-service herbicide exposure or is causally related to the service-connected diabetes mellitus.  

Finally, the Veteran has asserted that his skin problems are related to herbicide exposure.  In a December 2013 medical record, a clinician remarked that the Veteran had numerous non-melanoma skin cancers and actinic keratosis which are most likely induced by sunlight and ultraviolet light.  The Veteran reported a history of 11 months in Vietnam without sunscreen and that this exposure "was likely one of the many lifetime exposures that has contributed to his numerous skin cancers and actinic keratosis."  Accordingly, a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issues of entitlement to service connection for an enlarged prostate, as secondary to the service-connected diabetes mellitus, type II and entitlement to service connection for a bilateral eye disability, as secondary to the service-connected diabetes mellitus, type II.  
2.  Obtain records of any VA treatment that the Veteran has received for his tinnitus, prostate, eye, and skin since September 2013.  Copies of all such available records should be associated with his physical claims folder or downloaded to his electronic file.  

3.  Obtain the names and addresses of any private medical care providers who treated the Veteran for his claimed disabilities since September 2013.  After securing the necessary release, the RO should obtain these records.  Duplicate records should not be placed in the file.  

4.  Schedule the Veteran for a VA audiology examination to ascertain whether he has tinnitus as a result of military noise exposure.  The claims folder should be made available to the examiner for review before the examination.  All necessary testing should be accomplished.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should provide an opinion as to whether it is it at least as likely as not (50 percent or greater probability) that any tinnitus began in, or is otherwise related to, the Veteran's active service, including noise exposure.  A complete rationale should be provided.  

5.  Schedule the Veteran for a VA eye examination to ascertain whether he has eye impairment, including diabetic retinopathy, as a result of his service-connected diabetes mellitus, type II.  All relevant ophthalmological diagnoses should be specified in a report.  

6.  Schedule the Veteran for a VA examination to ascertain whether he has a prostate disorder that is proximately due to, or aggravated by, his service-connected diabetes mellitus, type II-or that is otherwise associated with his in-service herbicide exposure.  The examiner must review the claims file and should note that review in the report.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinions are based:  

(a)  Is it at least as likely as not (50 percent or greater probability) that any currently manifest prostate disorder is proximately due to, or the result of, the service-connected diabetes mellitus, type II?

(b)  Is it at least as likely as not (50 percent or greater probability) that any currently manifest prostate disorder is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected diabetes mellitus, type II?

(c)  Is it at least as likely as not (50 percent or greater probability) that any currently manifest prostate disorder is associated with is in-service herbicide exposure?

7.  Schedule the Veteran for a VA skin examination.  The examiner must review the claims file (including the Veteran's service medical records, post-service medical reports, lay statements, and hearing testimony) and should note that review in the report.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should provide an opinion as to whether it is it at least as likely as not (50 percent or greater probability) that any manifested skin disorder, to include basal cell carcinoma, actinic keratosis, or seborrheic keratosis began in, or is otherwise related to, the Veteran's active service, including the exposure to herbicides and/or the sun?  A complete rationale should be provided.

8.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

